     WO

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-18-00248-PHX-SPL
      Merola Sales Company, Inc.,
 9                                            )
                                              )
                       Plaintiff,             )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      Tabarka Studio, Inc.,                   )
12                                            )
13                     Defendant.             )
                                              )
14                                            )

15
            Plaintiff Merola Sales Company, Inc. (“Merola”) filed suit against Tabarka Studio,
16
     Inc. (“Tabarka”) seeking a declaratory judgment against any copyright infringement
17
     claims, and other relief. (Doc. 1) Tabarka filed counterclaims against Home Depot U.S.A.
18
     Incorporated (“HD Stores”) and Home Depot Product Authority LLC (“HD Web”, and
19
     together with HD Stores, the “Home Depot Defendants”)1 for copyright infringement and
20
     injunctive relief. (Doc. 29) Before the Court is the Home Depot Defendants’ motion to
21
     dismiss (the “Motion”) seeking dismissal of Tabarka’s infringement counterclaims against
22
     them. (Doc. 41) The Court’s ruling is as follows.
23
      I.    Background
24
            Meir Zenati (“Zenati”) is a designer that creates hand-painted tiles, pottery,
25
     furniture, and other housewares. (Doc. 29 at 14) Zenati has created many collections of
26
27          1
             HD Stores owns and operates the stores of The Home Depot Inc. throughout the
28   United States. HD Web buys products and operates the website for The Home Depot Inc.
     (Doc. 41 at 3)
 1   hand-painted tiles, which he manufactures and sells to several of the largest tile distributors
 2   throughout the United States. (Doc. 29 at 15) At issue in this case are four of Zenati’s
 3   designs, Paris Metro 1 (“PM 1”) created in 2008, Casablanca 2 (“C2”) created in 2007,
 4   Paris Metro 11 (“PM 11”) created in 2008, and Touareg 6 created in 2011. In 2017,
 5   Tabarka began the process of obtaining registered copyrights for PM 1, PM 11, C2, and
 6   Touareg 6 with the U.S. Copyright Office. (Doc. 29 at 16) On August 15, 2017, PM 1, PM
 7   11 and Touareg 6 were issued copyright registrations for the artwork on the tiles. (Doc. 29
 8   at 16) However, the registration application for C2 was denied on March 22, 2018. 2 (Doc.
 9   29 at 17)
10          In 2015, prior to the filing of the copyright registration applications, Tabarka
11   became aware that several of its designs, including PM 1, PM 11, and C2, were being
12   copied and sold in nearly-identical tiles throughout the United Kingdom. (Doc. 29 at 17)
13   In 2017, Tabarka became aware that Merola, along with the Home Depot Defendants, was
14   selling unlicensed tiles that were identical copies of Tabarka’s tiles. (Doc. 29 at 22, 25)
15   Tabarka sent a letter to the Home Depot Defendants on May 1, 2017, stating that the Home
16   Depot Defendants were violating Tabarka’s copyright interests through sale of the tiles.
17   (Doc. 41 at 2) Merola, the supplier of the tiles to the Home Depot Defendants, responded
18   to the first letter seeking proof of ownership of valid copyrights. (Doc. 41 at 2–3) On
19   August 23, 2017, Tabarka sent a second letter to the Home Depot Defendants alleging
20   copyright infringement. (Doc. 41 at 3)
21          On January 23, 2018, Merola initiated this lawsuit seeking a declaratory judgment
22   that it did not infringe on Tabarka’s copyright interests. (Doc. 1 at 12–13) On May 1, 2018,
23   Tabarka filed its answer and asserted counterclaims against Merola and the Home Depot
24   Defendants for copyright infringement and injunctive relief. (Doc. 29 at 12–34) The Home
25   Depot Defendants filed the Motion on June 7, 2018, seeking dismissal of Tabarka’s
26
27
            2
             The application for C2 was denied, but Tabarka filed a request for reconsideration
28   with the U.S. Copyright Office. (Doc. 29 at 17)

                                                   2
 1   counterclaims for lack of personal jurisdiction and improper venue, among other reasons.
 2   (Doc. 41)
 3   II.    Dismissal for Lack of Personal Jurisdiction Pursuant to Rule 12(b)(2)
 4          A. Legal Standard for General Jurisdiction
 5          It is well settled that only a limited set of affiliations with a forum will render a
 6   defendant amenable to general jurisdiction there, and the paradigm forum for the exercise
 7   of general jurisdiction over a corporation is one in which the corporation is fairly regarded
 8   as at home, such as the place of incorporation and principal place of business. Best Odds
 9   Corp. v. iBus Media Ltd., 655 F. App’x 582–83 (9th Cir. 2016). Only in an exceptional
10   case will general jurisdiction be available anywhere else. Id. It is undisputed that HD
11   Stores is a Delaware corporation with its principal place of business in Georgia, and HD
12   Web is a limited liability company organized under the laws of Georgia with its principal
13   place of business in Georgia. (Doc. 41 at 5; Doc. 29 at 13) Accordingly, the Court finds
14   that the Home Depot Defendants are not subject to the general jurisdiction of the Court.
15          B. Legal Standard for Specific Jurisdiction
16          Under Rule 4.2(a) of the Arizona Rules of Civil Procedure, an Arizona court may
17   exercise personal jurisdiction over parties, whether found within or outside the state, to the
18   maximum extent permitted by the Arizona Constitution and the Constitution of the United
19   States. Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414, 416 (9th Cir. 1997) (stating that
20   under Rule 4.2(a), Arizona will exert personal jurisdiction over a nonresident litigant to the
21   maximum extent allowed by the federal constitution). Due process requires that to exercise
22   jurisdiction over a non-resident defendant, the defendant have certain minimum contacts
23   with a forum such that the maintenance of the suit does not offend traditional notions of
24   fair play and substantial justice. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).
25   Courts employ a three-part test to determine if a defendant has sufficient minimum contacts
26   to be subject to specific personal jurisdiction: (1) the non-resident defendant must
27   purposefully direct his activities or consummate some transaction with the forum or
28   resident thereof; or perform some act by which he purposefully avails himself of the


                                                   3
 1   privilege of conducting activities in the forum, thereby invoking the benefits and
 2   protections of its laws; (2) the claim must be one which arises out of or relates to the
 3   defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport with
 4   fair play and substantial justice, i.e. it must be reasonable.3 Schwarzenegger v. Fred Martin
 5   Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).
 6          “The plaintiff bears the burden of satisfying the first two prongs of the test.”
 7   Schwarzenegger, 374 F.3d at 802. If the plaintiff meets that burden, “the burden then shifts
 8   to the defendant to ‘present a compelling case’ that the exercise of jurisdiction would not
 9   be reasonable.” Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068–69 (9th
10   Cir. 2017). Although the burden is on a plaintiff to show that a court has jurisdiction over
11   a defendant, in the absence of an evidentiary hearing, a plaintiff need only make a “prima
12   facie showing of jurisdictional facts to withstand the motion to dismiss.” Pebble Beach Co.
13   v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006).
14          C. Analysis
15              i.   Purposeful Direction
16          A plaintiff satisfies the first prong by demonstrating that a defendant either
17   purposefully availed itself of the privilege of conducting activities in the forum or
18   purposefully directed its activities at the forum. Washington Shoe Co. v. A-Z Sporting
19   Goods Inc., 704 F.3d 668, 672 (9th Cir. 2012). In tort cases, courts typically inquire
20   whether a defendant purposefully directs its activities at the forum state, applying an effects
21   test that focuses on the forum in which the defendant’s actions were felt, whether or not
22   the actions themselves occurred within the forum. Yahoo! Inc. v. La Ligue Contre Le
23   Racisme, 433 F.3d 1199, 1206 (9th Cir. 2006). The “effects” test requires that the
24
            3
               In determining reasonableness, seven factors are considered: (1) the extent of a
25   defendant’s purposeful interjection; (2) the burden on the defendant in defending in the
     forum; (3) the extent of conflict with the sovereignty of the defendant’s state; (4) the forum
26   state’s interest in adjudicating the dispute; (5) the most efficient judicial resolution of the
     controversy; (6) the importance of the forum to the plaintiff’s interest in convenient and
27   effective relief; and (7) the existence of an alternative forum. Rio Properties, Inc. v. Rio
     Int’l Interlink, 284 F.3d 1007, 1021 (9th Cir. 2002). No single factor is dispositive, and a
28   court must balance all seven. Id.

                                                   4
 1   defendant allegedly must have (1) committed an intentional act, (2) expressly aimed at the
 2   forum state, (3) causing harm that the defendant knows is likely to be suffered in the forum
 3   state. Calder v. Jones, 465 U.S. 783 (1984); Mavrix Photo, Inc. v. Brand Techs., Inc., 647
 4   F.3d 1218, 1228 (9th Cir. 2011).
 5                 a. Intentional act
 6          In this case, the intentional act element is easily satisfied. Courts have held that
 7   operating an active website qualifies as an intentional act. Rio Properties, Inc. v. Rio Int’l
 8   Interlink, 284 F.3d 1007, 1021 (9th Cir. 2002) (stating that operating even a passive website
 9   in conjunction with “something more”—conduct directly targeting the forum—is sufficient
10   to confer personal jurisdiction). In the Complaint, Tabarka alleges that HD Web hosted a
11   website that provided a forum to actively allow commercial transactions to take place,
12   including sale of the tiles at issue. (Doc. 29 at 13, 25–26) Furthermore, HD Stores denies
13   that it stocked the tiles in its stores, but admits that its stores were available as vehicles to
14   ship and retrieve tiles ordered from HD Web. (Doc. 41 at 8) The Court finds that the
15   website operated by HD Web was not a passive website and that the transaction of
16   commerce constitutes the “something more” necessary to confer jurisdiction. Further, the
17   availability and use of HD Stores’ locations for products ordered from HD Web constitutes
18   an intentional act predicated on the sale of the tiles in Arizona. Therefore, the Court finds
19   that Tabarka has pleaded sufficient facts to demonstrate that the Home Depot Defendants
20   engaged in intentional acts in Arizona.
21                 b. Expressly Aimed
22          The second prong of the test, express aiming, focuses on whether a defendant’s
23   allegedly tortious action was expressly aimed at the forum. Picot v. Weston, 780 F.3d 1206,
24   1214 (9th Cir. 2015). Courts have held that individualized targeting satisfies the express
25   aiming requirement. Individualized targeting is established when a defendant willfully
26   infringes on a plaintiff’s copyright and has knowledge of both the existence of the
27   copyright and the forum of the copyright holder. Axiom Foods, 874 F.3d at 1069. In this
28   analysis, the Court must look to the Defendants’ own contacts with the forum, not to the


                                                    5
 1   Defendants’ knowledge of the Plaintiff’s connections to the forum. Axiom, 874 F.3d at
 2   1070; Picot, 780 F.3d 1206, 1214 (9th Cir. 2015) (stating that personal jurisdiction analysis
 3   must focus on the defendant’s contacts with the forum state, not the defendant’s contacts
 4   with a resident of the forum).
 5          It is clear from the pleadings that the Home Depot Defendants were unaware of
 6   Tabarka or any of its copyright interests until it received the first letter alleging copyright
 7   infringement in May 2017. The Home Depot Defendants argue that upon receiving the
 8   letter, Merola reached out to Tabarka to request proof of ownership of valid copyrights for
 9   the tiles at issue. (Doc. 41 at 2–3) In the Complaint (Doc. 1), Merola’s description of the
10   letter demonstrates that the letter identified Tabarka and alleged infringement of Tabarka’s
11   intellectual property rights. (Doc. 1 at 6) Neither party has provided the Court with exhibits
12   reflecting the contents of the letters sent from Tabarka to the Home Depot Defendants.
13   Accordingly, the Court can only speculate as to when the Home Depot Defendants became
14   aware that Arizona was the forum state of Tabarka. However, it is undisputed that the
15   Home Depot Defendants have contacts with Arizona in the form of approximately 50 stores
16   located in Arizona and website sales made to customers in Arizona. (Doc. 29 at 13) It is
17   also undisputed that the Home Depot Defendants sold the tiles at issue in Arizona before
18   receipt of Tabarka’s first letter. (Doc. 29 at 25) Accordingly, the Court finds that Tabarka
19   has pleaded facts sufficient to demonstrate that the Home Depot Defendants’ sale of the
20   tiles is sufficient to demonstrate that their intentional acts were expressly aimed at Arizona.
21                 c. Causing Harm
22          Tabarka must also make a prima facie showing that the Home Depot Defendants
23   knew that they were causing harm likely to be suffered in Arizona. This element is satisfied
24   when a defendant’s intentional act has foreseeable effects in the forum and can be
25   established if the bulk of the harm occurs outside of the forum. Wake Up & Ball LLC v.
26   Sony Music Entm’t Inc., 119 F. Supp. 3d 944, 951 (D. Ariz. 2015). The Complaint alleges
27   that the Home Depot Defendants were engaging in copyright infringement. It is well
28   settled that the economic loss caused by the intentional infringement of a plaintiff’s


                                                   6
 1   copyright is foreseeable. Mavrix, 647 F.3d at 1231 (9th Cir. 2011). Accordingly, the Court
 2   finds that the economic harm described by Tabarka would have foreseeably caused harm
 3   to an Arizona entity. (Doc. 29 at 25)
 4            ii.    Forum Related Activities
 5          The second requirement for specific jurisdiction is that Tabarka’s claims arise out
 6   of the Home Depot Defendants’ Arizona-related activities. This requirement is satisfied if
 7   Tabarka would not have been injured “but for” the Home Depot Defendants’ conduct in
 8   Arizona. It is undisputed that the Home Depot Defendants and Merola sold Tabarka’s
 9   products outside of Arizona. (Doc. 66 at 3) Tabarka does not allege facts sufficient to
10   demonstrate that its injury is limited to the tiles sold in Arizona, as Tabarka admits that its
11   tiles are sold internationally and the Home Depot Defendants admit that the tiles were
12   offered nationwide. (Doc. 29 at 15) The Court must find that “but for” the Home Depot
13   Defendants’ actions selling the tiles in Arizona, Tabarka still would have potentially
14   suffered an injury. Accordingly, the Court cannot find that Tabarka’s claims arise out of
15   the Home Depot Defendants’ forum related activities in Arizona.
16          Because the Court finds that Tabarka has not met its burden of demonstrating that
17   Tabarka’s claims arise out of forum related activities, the Court need not address the issue
18   of reasonableness. The Court finds that Tabarka’s counterclaims against HD Stores and
19   HD Web are not properly within the specific jurisdiction of the Court. Accordingly, the
20   Home Depot Defendants’ Motion to Dismiss must be granted for lack of personal
21   jurisdiction.
22          Accordingly,
23          IT IS ORDERED that Counter-Defendants’ Motion to Dismiss (Doc. 41) is
24   granted.
25          Dated this 31st day of January, 2019.
26
                                                        Honorable Steven P. Logan
27                                                      United States District Judge
28

                                                    7
